DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
3.	Claims 1, 4-7, 11-17 are pending. Claims 1, 4-7, 11-17 are under examination on the merits. Claim 1 is amended. Claims 2-3, 8-10 are previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive, thus claims 1,4-7,11-17 stand rejected as set forth in Office action dated 03/04/2022 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statement submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”). 

	Regarding claim 1: “143 teaches a photosensitive composition (Page 3, [0043]), comprising: a colorant (A), (Page 7, [0105]), a binder resin (B) (Page 3, [0044] to Page 4, [0062]), a photopolymerization initiator (C) (Page 5, [0063]), a photopolymerizable monomer (D) (Page 4, [0052]; Page 4, [0054]-[0055]; Page 12, [0156]-[0157]), an ultraviolet absorber (E) (Page 7, [0104]), and a monofunctional thiol (F) (Page 11, [0150]-[0152]), wherein the colorant (A) comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 8, [0117]), and the monofunctional thiol (F) (Page 11, [0150]-[0152]), comprises 2-mercapto-5-methylthio-1,3,4-thiadiazole or triphenylmethanethiol (Page 11, [0153]-[0154]), and a content of the mono functional thiol (F) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green composition (Page 12, [0155]). “143  does not expressly teach a photosensitive green composition for a color filter of a solid-state imaging element. 
However, It is noted that the limitation “for a color filter of a solid-state imaging element” is interpreted as an intended use since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP 2111.02, II). 

Regarding claim 12: “143 teaches the photosensitive composition (Page 3, [0043]), wherein a content of the photopolymerization initiator (C) is 0.3 to 5.0% by weight in a total solid content of the photosensitive composition (Page 5, [0075]).   

Regarding claim 13: “143 teaches the photosensitive composition (Page 3, [0043]), wherein the photopolymerization initiator (C) (Page 5, [0063]) comprises an oxime ester-based  photopolymerization initiator (Page 5, [0064]).

9.	Claims 4, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Yamazaki et al. (JP 2016204585 A, machine translation, hereinafter “”585”) 

Regarding claims 4,16-17: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach the photo polymerizable monomer (D) comprises a urethane acrylate, and the urethane acrylate is a compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth, wherein a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D). 
However, “585 teaches a curable composition (Page 5/70, [0001]) comprises an ethylenically unsaturated compound as a component A, a polymerization initiator as a component B, a mercapto compound as a component C, and an organic solvent as a component D (Page 2/70, Claim 1), wherein the component A comprises a urethane (meth)acrylate having 5 or more functional groups, in which the content of the urethane (meth)acrylate having 5 or more functional groups is 20 to 100 parts by mass with respect to 100 parts by mass of the content of the component A (Pages 8-9/70, [0010]). The urethane (meth)acrylate having 5 or more functional groups comprises a urethane (meth)acrylate having a weight average molecular weight of 10,000 or more (Page 11/70, [0019]), a urethane (meth)acrylate having a molecular weight of 5,000 or less (Page 12/70, [0023] to Page 15/70, [0028])(i.e., read on urethane acrylate compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth), and urethane acrylate (Page 17/70, [0031] to Page 19/70, [0034]), wherein a content of the photopolymerizable monomer (D) is preferable that the content range from 0.1 to 50% by weight, more preferably from 0.5 to 40% by weight, and still more preferably from 1 to 25% by weight, based on the total organic solid content of the curable composition (Page 19/70,[0034]), and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) (Page 9/70, [0011]) with benefit of providing a curable composition having excellent scratch resistance and high hardness can be provided even when cured at low temperatures. Furthermore, it is possible to provide a cured film obtained by curing the curable composition, a liquid crystal display device having the cured film, an organic EL display device, a touch panel, and a touch panel display device (Page 7/70, [0006]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photo polymerizable monomer by “143 so as to include the photo polymerizable monomer (D) comprises a urethane acrylate, and the urethane acrylate is a compound obtained by reacting a compound represented by a general formula (1) with a polyfunctional isocyanate represented by a general formula (2) as set forth, wherein a content of the photopolymerizable monomer (D) is 15 to 30% by weight with respect to a total solid content of the photosensitive green coloring composition, and a total content of the urethane acrylate and the penta- or higher functional acrylate excluding urethane acrylate is 50 to 90% by weight in a total solid content of the photopolymerizable monomer (D) as taught by “585, and would have been motivated to do so with reasonable expectation that this would result in providing a curable composition having excellent scratch resistance and high hardness can be provided even when cured at low temperatures. Furthermore, it is possible to provide a cured film obtained by curing the curable composition, a liquid crystal display device having the cured film, an organic EL display device, a touch panel, and a touch panel display device as suggested “585 (Page 7/70, [0006]). 
10.	Claims 5-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Takakuwa et al. (US Pub. No. 2010/0044817 A1, hereinafter “”817”).

Regarding claims 5-7: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 teaches the photosensitive composition (Page 3, [0043]), comprising an ultraviolet absorber (E) (Page 7, [0104]). “143 does not expressly teach a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive coloring composition, wherein the ultraviolet absorber (E) comprises an ultraviolet absorber having an absorbance at a wavelength of 365 nm of 0.4 or more measured when dissolved in chloroform to be diluted to 10 mg/L, and the ultraviolet absorber (E) comprises at least one selected from benzotriazole-based compounds, benzophenone-based compounds, and triazine-based compounds.
However, “817 teaches a photosensitive coloring composition (Page 1, [0015]-[0020]) comprising at least one UV absorbing agent (Page 26, [0165]-[0166]) such as SEESORB 107 
having an absorbance at a wavelength of 365 run of 0.4 or more measured when dissolved in chlorofonn to be diluted to 10 mg/L (i.e., absorbance 0.6 according to instant application of US Pub No. 2020/0018878 A1, [0232]) which is 2,2'-dihydroxy-4,4'-dimethoxybenzophenone (Page 26, [0168]). As a result, an increase in line width during light exposure is inhibited. Examples of the UV absorbing agent include a compound which has a maximum absorbance in the wavelength range of 250 nm to 400 nm (Page 26, [0166]). The amount of the UV absorbing agent in the photosensitive resin composition is preferably from 0.01 mass % to 30 mass %, more preferably from 0.01 mass % to 20 mass %, still more preferably from 0.01 mass % to 15 mass % and most preferably from 3 mass % to 10 mass %, with respect to the total solid content of the composition (Page 29, [0188]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an increase in line width of a pattern due to excessive polymerization is inhibited, and a desired line width can be easily obtained. In addition, generation of background residue (development residue) is inhibited more effectively. Meanwhile, when the amount of the UV absorbing agent is 30 mass % or less, a light blocking property during light exposure is not excessively strong, and thereby polymerization can be carried out more favorably (Page 29, [0188]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the ultraviolet absorber (E) by “143 so as to include a content of the ultraviolet absorber (E) is 0.05 to 3.00% by weight in a total solid content of the photosensitive coloring composition as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing an increase in line width during light exposure is inhibited (Page 26, [0166]). When the amount of the UV absorbing agent is 0.01 mass % or more, a light blocking property during light exposure is favorable, whereby an increase in line width of a pattern due to excessive polymerization is inhibited, and a desired line width can be easily obtained. In addition, generation of background residue (development residue) is inhibited more effectively. Meanwhile, when the amount of the UV absorbing agent is 30 mass % or less, a light blocking property during light exposure is not excessively strong, and thereby polymerization can be carried out more favorably as suggested “817  (Page 29, [0188]). 

Regarding claims 14-15: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach a color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material, and a solid-state imaging element comprising the color filter for the recited solid-state imaging element.  

However, “817 teaches a photosensitive resin composition comprising a resin, an oxime photopolymerization initiator; a UV absorbing agent; and a monomer containing a hydrogen bonding group, the amount of the monomer containing a hydrogen bonding group being 30 mass % or more with respect to the total solid content of the composition (Page 2, [0039], and the  photosensitive resin composition is used for forming a solid-state imaging device (Page 2, [0039]; Page 42, Claims 12-14) with benefit of providing a high resolution even when a pattern is formed using a low exposure intensity (in particular, less than 200 mJ/cm2) and may inhibit deterioration in pattern rectangularity during a post baking process of a post treatment (Page 2, [0040]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photosensitive coloring composition by “143 for color filter for a solid-state imaging element, comprising a filter segment made from the photosensitive green composition for a color filter of a solid-state imaging element on a base material, and a solid-state imaging element comprising the color filter for the recited solid-state imaging element as taught by “817, and would have been motivated to do so with reasonable expectation that this would result in providing to form pixels of a solid-sate imaging device as suggested “817 (Page 2, [0039]-[0040]). 

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US Pub. No. 2014/0374143 A1, hereinafter “”143”) as applied to claim 1 above, and further in view of Taguchi et al. (US Pub. No. 2016/0139505 A1, hereinafter “”505”).

Regarding claim 11: The disclosure of “143 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “143 does not expressly teach a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive green composition.
However, ”505 teaches a photosensitive coloring composition (Page 2, [0033]) comprising a colorant, wherein the colorant comprises C.I. Pigment Green 36 and/or C.I. Pigment Green 58 (Page 14, [0169]; Page 14, [0177]) and the content of the colorant is 40 to 70% by weight in a total solid content of the photosensitive coloring composition (Page 2, [0033]; Page 15, [0180]) with benefit of providing photosensitive coloring compositions with favorable solvent resistance and which are able to form a fine pattern (Page 1, [0010]). 
In an analogous art of the photosensitive coloring composition for a color filter of solid-state imaging element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of the colorant (A) by “143 so as to include a content of the colorant (A) is 40 to 70% by weight in a total solid content of the photosensitive coloring composition as taught by “505, and would have been motivated to do so with reasonable expectation that this would result in providing photosensitive coloring compositions with favorable solvent resistance and which are able to form a fine pattern as suggested “505 (Page 1, [0010]). 

Response to Arguments
12.	Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
	A declaration(s)/affidavit(s) under 37 CFR 1.130(b) is previously filed on 01/27/2022. The Applicant is shown in the submitted 1.132 Declaration, when all the compounds having an adhesion promoting effect are combined with components other than monofunctional thiol (F) as recited in claim 1 of the present application, no synergistic effect on cross-sectional shape of pattern, adhesion property, residue, and peel-off development is achieved. 
	The Examiner respectfully disagrees. The Examiner agrees that Applicant’s proffered evidence of Table 9 of the 1.132 Declaration, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which  differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  Specifically Example 1 in the declaration is within the scope of the amended claim 1 of the present application is compared with the Comparative Examples 7-9 as shown below in term of unexpected results.  


    PNG
    media_image1.png
    105
    679
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    104
    678
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: arrow]






	The photosensitive green compositions of Comparative Examples 7-9 use mono functional thiols similar to 2-mercapto-5-methylthio-1,3,4-thiodiazol, but having different structures. The photosensitive green composition of Comparative Example 7 was similar to the photosensitive green composition of Example 1, except that benzyl mercaptan was used as the monofunctional thiol (F) instead of 2-mercapto-5-methylthio-1,3,4-thiadiazole. The photosensitive green composition of Comparative Example 8 was similar to the photosensitive green composition of Example 1, except that thiophenol was used as the monofunctional thiol (F) instead of 2-mercapto-5-methylthio-1,3,4-thiadiazole. The photosensitive green composition of Comparative Example 8 was similar to the photosensitive green composition of Example 1, except that 2-mercaptobenzthiazole was used as the monofunctional thiol (F) instead of 2-mercapto-5-methylthio-1,3,4-thiadiazole. The photosensitive green compositions of both Example 1, and Comparative Examples 7 to 9 had achieved identical performance in terms of Adhesion, Residue 2, and Peeling Developability (i.e., no differences), but fails to achieved performance in terms of cross-sectional shape of pattern and Residue 1. 

    PNG
    media_image3.png
    215
    353
    media_image3.png
    Greyscale
                
                             [AltContent: rect][AltContent: arrow][AltContent: arrow]              

 




	It is noted in the recited claim 1,  the content of the monofunctional thiol (F) is 0.05 to 3.00% by weight in a total solid content of the photosensitive green composition.  The amount of the monofunctional thiol (F) in the above table is 1.0% by weight in Example 1 and Comparative Examples 7-9, respectively. It is unclear if the lower amount of  the monofunctional thiol (F) (i.e., 0.05 wt%) or even higher amount of  the monofunctional thiol (F) ) (i.e., 1.00 wt%) will result in achieving performance in terms of cross-sectional shape of pattern and Residue 1, since any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected or whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Referring to Example 1, and Comparative Examples 7-9 of the Table 9 of declaration under 37 CFR 1.132 represents the monofuncatioal thiol (F) such as 2-mercapto-5-methylthio-1,3,4-thiadiazole only in the amount of only 1.0 % by weight, where the a content of the monofuncational thiol (F) is 0.05 to 3.0 % by weight in a total solid content of the photosensitive green composition is being sought. On the other hand the showing of unexpected results does not have to cover every ranges. Only a "representative" number need be shown such as lower value of 0.05% and upper value of 3.0%. Ex parte Winters 11 USPQ 2d 1387, 1388 (BPAI 1~89). 
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a photosensitive green composition for a color filter of a solid-state imaging element) and show the product is actually different from and unexpectedly better than the teachings of the references. It is noted that the burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b).  See also Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992), and such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 



Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/28/2022